DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses a steel pipe strut connector comprising the combination of elements such as  (i) "wherein one of the plurality of base band through holes and one of the plurality of cover band through holes facing each other are formed to longitudinally extend in a same direction," and wherein each of the plurality of base band through holes has a shape longitudinally extending in one direction and an extending direction of at least one of the plurality of base band through holes is different from an extending direction of another one of the plurality of base band through holes in combination with (ii) "wherein a plurality of base band pressurizing protrusions are formed on the base band arch portion in such a manner as to be spaced apart from each other by a given distance in a circumferential direction of the base band arch portion so as to be in contact with the outer peripheral surface of the steel pipe strut" and "wherein a plurality of cover band pressurizing protrusions are formed on the cover band arch portion in such a manner as to be spaced apart from each other by a given distance in a circumferential direction of the cover band arch portion so as to be in contact with the outer peripheral surface of the steel pipe strut,". The arrangement and configuration of the through holes enables the fastening members to be easily fastened to the cover band and the first steel pipe strut. The pressurizing protrusions come into close contact with the outer peripheral surface of the steel pipe strut, thereby increasing a coupling force between the band and the steel pipe strut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678